Por cuanto, en el caso arriba expresado la denuncia en lo perti-nente dice así:
"El referido acusado Enrique Lucas Caraballo allí y entonces ilegal, volun-taria y maliciosamente, violó la sección 95 de la Ley de la Hon. Comisión de Servicio Público en su orden definitiva prohibiendo el transporte de pasajeros mediante paga . consistente en que el día 15 de octubre de 1938, a las 7: 30 A. M., fué sorprendido por el denunciante en momentos en que manejaba el auto Núm. P-1531.. .transportando por la Avenida Hostos a los pasajeros... mediante paga y en abierta competencia con las guaguas de la Ponce Star Line, que tiene su ruta ya establecida entre Ponce y su Playa y viceversa, y sin que el acusado se hubiera provisto de un certificado de necesidad y conveniencia de la Hon. Comisión de Servicio Público, violando de esta manera la sección 95, etc.”
Por Cuanto, al llamarse el caso a juicio oral el acusado presentó una excepción perentoria a la denuncia por el fundamento de no aducir hechos constitutivos de delito público, la cual fué desestimada por la Corte;
Por Cuanto, examinada la denuncia de este caso, no resulta de ella en qué sitio fueron tomados los pasajeros en cuestión, por lo que puede inferirse fácilmente que el automóvil pudo ser tomado en cualquier otro sitio fuera de la ruta concedida a la Ponce Star Line, por lo que la denuncia no aduce delito público alguno,
Por tanto, vista la ley que se alega infringida y el caso de Pueblo v. Martínez Marichal (ante, pág. 280), resuelto por este Tribunal el 14 de julio de 1939, se declara con lugar el recurso, se desestima la denuncia y se absuelve libremente al acusado.
El Juez Asociado Sr. Travieso no intervino.